                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                           CR-19-01-GF-BMM

          Plaintiff,

    vs.
                                                           ORDER
EULALIO RODRIGUEZ-MEJIA,

          Defendants.


      Border Patrol Agents arrested Eulalio Rodriguez-Mejia on December 8,

2018, in Havre, Montana. (Doc. 19 at 1.) The Grand Jury indicted Rodriguez-Mejia

on January 10, 2019, on two counts: Illegal Reentry in violation of 8 U.S.C.

1326(a) (Count I) and Use of Possession of a Fraudulent Immigration Document in

violation of 18 U.S.C. 1546(c) (Count II). (Doc. 1.) Thirty-three days lapsed

between the arrest of Rodriguez-Mejia and the filing of the indictment in this case.

      Rodriguez-Mejia moved this Court to dismiss the indictment pursuant to 18

U.S.C. § 3161(b) and 18 U.S.C. § 3162(a) on February 11, 2019. (Doc. 18.) The

Government concedes that the indictment was filed outside the thirty-day deadline

imposed by the Speedy Trial Act. (Doc. 23.) The sole issue before the Court was

whether the indictment should be dismissed with prejudice or dismissed without


                                         1
prejudice. The Court conducted hearing on the instant motion on February 26,

2019. (Doc. 25.)

      For the reasons stated in open court, IT IS ORDERED:

   1. Rodriguez’s Motion to Dismiss Indictment (Doc. 18) is
      GRANTED.

   2. Indictment (Doc. 10) is DISMISSED WITH PREJUDICE.


DATED this 26th day of February, 2019.




                                         2
